     Case 2:19-cv-01954-JAM-EFB Document 26 Filed 04/17/20 Page 1 of 5

 1
     STEVEN L. DERBY, ESQ. (SBN 148372)
 2   DERBY, McGUINNESS & GOLDSMITH, LLP
     300 Lakeside Drive Suite 1000
 3   Oakland, CA 94612
     Telephone: (510) 987-8778
 4   Facsimile: (510) 359-4414
     Email: info@dmglawfirm.com
 5
     Attorneys for Plaintiffs
 6   WILLIE HOLSTON and ANGELA HOLSTON

 7   Eli A. Gordon (SBN 252823)
     Eli.Gordon@kts-law.com
 8   KIMBALL, TIREY & ST. JOHN LLP
     915 Wilshire Boulevard, Suite 1650
 9   Los Angeles, CA 90017
     Telephone: (213) 337-0050
10   Facsimile: (213) 929-2212

11   Attorneys for Defendants
     SOLANO CAROLINA PARTNERS, L.P.
12
     Talia L. Delanoy (SBN 239973)
13   GORDON REES SCULLY MANSUKHANI, LLP
     3 Parkcenter Drive, Suite 200
14   Sacramento, CA 95825
     Telephone: (916) 565-2900
15   Facsimile: (916) 920-4402
     Email: tdelanoy@grsm.com
16
     Attorneys for Defendant
17   JOHN STEWART COMPANY

18                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
19

20
     WILLIE HOLSTON and ANGELA                   CASE NO. 2:19-cv-01954-JAM-EFB
21   HOLSTON
                                                 STIPULATION TO CONTINUE HEARING
22   Plaintiffs,                                 DATE ON DEFENDANTS’ MOTION TO
                                                 DISMISS FIRST AMENDED COMPLAINT;
23   v.                                          ORDER THEREON
                                                 (AS MODFIED BY THE COURT)
24   SOLANO CAROLINA PARTNERS, L.P.;
     JOHN STEWART CO. (aka The John              Current Hearing Date: May 5, 2020
25   Stewart Company); and DOES 1-20,            Proposed Hearing Date: June 19, 2020
     INCLUSIVE,
26                                               Complaint Filed: September 25, 2019
             Defendants.
27                                               First Amended Complaint Filed: February 7, 2020

28

     STIPULATION AND [PROPOSED] ORDER TO                    C:\Users\hvine\Desktop\19cv1954.o.41620.docx.docx
     CONTINUE HEARING ON MOTION TO DISMISS FAC
     Case 2:19-cv-01954-JAM-EFB Document 26 Filed 04/17/20 Page 2 of 5

 1           Plaintiffs, WILLIE HOLSTON and ANGELA HOLSTON, and Defendants,
 2   SOLANO CAROLINA PARTNERS, L.P. and JOHN STEWART COMPANY,
 3   submit the following Joint Stipulation and request that the Court continue the hearing
 4   date on Defendants’ motion to dismiss the First Amended Complaint (the “Motion”).
 5           WHEREAS, on February 7, 2020, Plaintiffs filed a First Amended Complaint
 6   (“FAC”) for disability discrimination, damages and injunctive relief against
 7   Defendants, SOLANO CAROLINA PARTNERS, L.P. and JOHN STEWART
 8   COMPANY.
 9           WHEREAS on or about February 7, 2020 the parties stipulated to refer this
10   matter to the Court’s Voluntary Dispute Resolution Program (“VDRP”) pursuant to
11   Local Rule 271 and filed a stipulation with the Court accordingly.
12           WHEREAS on February 20, 2020, the Court ordered this matter referred to
13   VDRP.
14           WHEREAS on or about March 12, 2020 the parties stipulated to utilize the
15   services of Carolyn Burnette to serve as mediator in this matter.
16           WHEREAS on March 31, 2020, the clerk of the Court notified Ms. Burnette
17   that the parties had selected her to serve as mediator in this matter.
18           WHEREAS on April 2, 2020, the clerk notified the parties that Ms. Burnette’s
19   office was not conducting in person mediations due to the COVID-19 pandemic but
20   that a mediation may be had telephonically.
21           WHEREAS counsel have agreed to hold negotiations telephonically with Ms.
22   Burnette serving as mediator, however, a date for the mediation has not yet been
23   selected. The parties anticipate a mediation taking place sometime in May or June
24   2020.
25           WHEREAS the parties would like to participate in a mediation prior to
26   Plaintiffs’ opposition papers coming due and leave sufficient time for Plaintiff to file
27   an opposition to the motion to dismiss the FAC if the matter does not settle at the
28   time of the mediation.

                                                 2
     Case 2:19-cv-01954-JAM-EFB Document 26 Filed 04/17/20 Page 3 of 5

 1          WHEREAS the parties believe continuing the hearing on the motion to
 2   dismiss the FAC will increase the likelihood of this matter settling at the time of the
 3   mediation.
 4         WHEREAS, due to the foregoing, the parties have agreed to continue the
 5   hearing date for the Motion as more fully set forth below.
 6          IT IS HEREBY STIPULATED by and between the parties through their
 7   respective attorneys of record that the hearing on the Motion shall be continued from
 8   May 5, 2020 to June 16, 2020 at 1:30 p.m. The deadline for opposition and reply
 9   papers shall be calendared in accordance with the continued hearing date.
10

11   Dated: April 15, 2020             DERBY, McGUINNESS & GOLDSMITH, LLP
12
                                                 /s/ Steven Derby________
13                                           By: Steven L. Derby
14
                                             Attorneys for Plaintiffs

15
     Dated: April 15, 2020                  KIMBALL, TIREY & ST. JOHN LLP
16

17                                           /s/ Eli Gordon
18                                           By: Eli A. Gordon
                                             Attorney for Defendant
19                                           SOLANO CAROLINA PARTNERS, L.P.
20

21   Dated: April 15, 2020                  GORDON REES SCULLY
     MANSUKHANI, LLP
22

23                                           /s/ Talia Delanoy
                                             By: Talia Delanoy
24
                                             Attorney for Defendant
25                                           JOHN STEWART COMPANY
26

27

28                                FILER’S ATTESTATION

                                                3
     Case 2:19-cv-01954-JAM-EFB Document 26 Filed 04/17/20 Page 4 of 5

 1         Pursuant to Local Rules, I hereby attest that on April 15, 2020, I, Eli A.
 2   Gordon, attorney with Kimball, Tirey & St. John, LLP received the concurrence of
 3   all counsel in the filing of this document.
 4
                                             /s/ Eli Gordon
 5
                                             By: Eli A. Gordon
 6                                           KIMBALL, TIREY & ST. JOHN LLP

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   4
     Case 2:19-cv-01954-JAM-EFB Document 26 Filed 04/17/20 Page 5 of 5

 1                       ORDER (AS MODIFIED BY THE COURT)
 2
             Based on the written stipulation of the parties and good cause appearing in
 3
     support thereof, the Motion shall be continued from May 5, 2020 to June 16, 2020
 4
     at 1:30 p.m. The deadline for opposition and reply papers shall be calendared in
 5
     accordance with the continued hearing date.
 6

 7          IT IS SO ORDERED.

 8
     Dated: April 16, 2020
 9
                                                /s/ John A. Mendez____________
10                                              United Stated District Court Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               5
